Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the amendment dated: 10/05/2022, the following occurred: Claims 1 and 9 have been amended. Claims 17-24 have been canceled.
Claims 1-16 are currently pending. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Claims 1 and 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a method and a system for generating and providing skin or hair care product recommendations. 
Regarding claims 1 and 9, the limitation of (claim 1 being representative) determining more than one pollutant exposure amount for the subject; determining a target exposure limit for each pollutant; determining pollutants to which the subject has the highest exposure; determining damage to skin or hair caused by the pollutants to which the subject has the highest exposure, wherein the damage is selected from the group consisting of dry skin, scalp irritation, and weak hair; and providing at least one skin or hair care product recommendation to the subject, wherein the recommendation is based on the pollutants to which the subject has the highest exposure to remedy the damage caused to the skin or hair as drafted, is a process that, under the broadest reasonable interpretation, covers a method organizing human but for the recitation of generic computer components. That is other than reciting a computing device (claims 1 and 9), the claimed invention amounts to managing personal behavior or interaction between people (i.e., rules or instructions). For example, but for the computing device, the claims encompass generating and providing skin or hair care product recommendations in the manner described in the identified abstract idea, supra. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Managing Personal Behavior Relationships, Interactions Between People (e.g. social activities, teaching, following rules or instructions)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, claims 1 and 9 recite the additional elements of a computing device. These additional elements are not exclusively defined by the applicant and are recited at a high-level of generality (i.e., generic computer components for enabling access to information) such that they amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a computing device to perform the noted steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (“significantly more”).
The examiner notes that: A well-known, general-purpose computer has been determined by the courts to be a well-understood, routine and conventional element (see, e.g., Alice Corp. v. CLS Bank; see also MPEP 2106.05(d)); Receiving and/or transmitting data over a network (“a communications network”) has also been recognized by the courts as a well - understood, routine and conventional function (see, e.g., buySAFE v. Google; MPEP 2016(d)(II)); and Performing repetitive calculations is/are also well-understood, routine and conventional computer functions when they are claimed in a merely generic manner (see, e.g., Parker v. Flook; MPEP 2016.05(d)).
Claims 2-8 and 10-16 are similarly rejected because they either further define the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible even when considered individually or as an ordered combination. Dependent claims 2 and 10 further define providing a notification. Dependent claims 3 and 11 further define the pollutant. Dependent claims 4 and 12 further define integrating a pollutant exposure amount. Dependent claims 5 and 13 further defines receiving pollutant amount data. Dependent claims 6-8 and 14-16 further define the target exposure limit. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-10 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ademola (US 2015/0045631) and in further view of Kaluzny (FR 3046345 A1).

REGARDING CLAIM 1
Ademola discloses a computer-implemented method of generating and providing skin or hair care product recommendations to a subject, the method comprising: determining, by a computing device, more than one pollutant exposure amount for the subject ([0005] teaches a wearable device that measures skin and environmental measurement data. [0034] and [0044] teaches mobile device includes skin care app. [0050] teaches the app may include a feature that measures UV or other sun exposure and [0070] teaches environmental factors such as air temperature, relative humidity, UV exposure and the like (interpreted by examiner as the determining, by a computing device, more than one pollutant exposure amount) [0080] also teaches air measurement device for air measurement data); determining, by the computing device, a target exposure limit for each pollutant ([0059] teaches the App may provide the customers a report on conditions affecting the skin, such as local sun exposure, pollution, humidity and the like and [0070] teaches an alarm feature used to notify the device wearer if critical limits such as UV exposure, blood pressure, or body temperature are met or exceeded (interpreted by examiner as determining target exposure limit)); determining, by the computing device, damage to skin or hair caused by the pollutants to which the subject has the highest exposure, wherein the damage is selected from the group consisting of dry skin, scalp irritation, and weak hair ([0059] teaches the App and software may provide the customers a report on conditions affecting the skin (interpreted by examiner as determining damage to skin or hair caused by the pollutants), such as pollution (interpreted by examiner as the pollutants of Kaluzny that have the highest exposure). Recommending treatments and advisors to improve skin and scalp health. [0048] teaches skins conditions including eczema, psoriasis (interpreted as dry skin and scalp irritation damage). [0065] teaches the invention is equally applicable to hair care, hair health, hair care product(s) and [0024] teaches providing appropriate hair care treatments based on condition of hair (the examiner interprets weak hair as a condition)); a recommendation is at least one skin or hair care product recommendation to the subject ([0005] teaches system for skin and hair care provides customized personal analysis of a user's specific situation and supplies consumer product recommendations to the user [0059] teaches recommending to the consumer products, treatments and advisors to improve skin and scalp health).

Ademola does not explicitly disclose, however Kaluzny discloses:
determining, by the computing device, pollutants to which the subject has the highest exposure; and providing, by the computing device, a recommendation to the subject, wherein the recommendation is based on the pollutants to which the subject has the highest exposure to remedy the damage caused to the skin or hair ([pg. 2, para. 2] teaches many different types of pollutants. [pg. 5, para.3] teaches providing a recommendation based on highest pollutant exposure. For example, the system (interpreted by examiner as the computing device) can inform the user of a significant exposure to volatile organic compounds (VOCs) (interpreted by examiner as pollutants to which the subject has the highest exposure) inside his dwelling and make a recommendation, or make a recommendation due to a concentration that is too high in fine particles (interpreted by examiner as pollutants to which the subject has the highest exposure) (the examiner would like to note that “to remedy the damage caused to the skin or hair” is intended use)).

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the skin health system of Ademola to incorporate providing recommendation based on pollutants to which the subject has the highest exposure as taught by Kaluzny, with the motivation of providing a simple and inexpensive system for informing an individual of his risk of contamination with one or more air pollutants. (Kaluzny at [pg. 3, para. 2]).

REGARDING CLAIM 2
Ademola and Kaluzny disclose the limitation of claim 1.
Kaluzny does not explicitly disclose, however Ademola further discloses:
The computer-implemented method of Claim 1, further comprising providing a notification that the subject is at risk from exposure to a pollutant over a target exposure limit (Ademola at [0070] teaches an alarm feature (interpreted by examiner as the notification) used to notify the device wearer (interpreted by examiner as the subject) if critical limits such as UV exposure, blood pressure, or body temperature are met or exceeded (interpreted by examiner as at risk from exposure to a pollutant over a target exposure limit)).

REGARDING CLAIM 4
Ademola and Kaluzny disclose the limitation of claim 1.
Kaluzny does not explicitly disclose, however Ademola further discloses:
he computer-implemented method of Claim 1, further comprising integrating a pollutant exposure amount as a subject changes location (Ademola at [0030] teaches the system is designed to respond as a user changes geographic locations).

REGARDING CLAIM 5
Ademola and Kaluzny disclose the limitation of claim 1.
Kaluzny does not explicitly disclose, however Ademola further discloses:
The computer-implemented method of Claim 1, further comprising receiving pollutant amount data from a wearable sensor or an online source or both (Ademola at [0005] teaches the device is a wearable instrument that measures and transmits skin and environmental measurement data).

REGARDING CLAIM 6
Ademola and Kaluzny disclose the limitation of claim 1.
Kaluzny does not explicitly disclose, however Ademola further discloses:
The computer-implemented method of Claim 1, wherein the target exposure limit is selected based on recommending a skin or hair care product or based on recommending a corrective action based on health or wellness (Ademola at [0073] teaches the real-time skin monitoring system may be used to limit exposure to the sun. In this embodiment, the wearable device may monitor skin hydration and UV exposure and the database may contain information on previous UV exposure (interpreted by examiner as wherein the target exposure limit is selected based on recommending a corrective action based on health or wellness)).

REGARDING CLAIM 7
Ademola and Kaluzny disclose the limitation of claim 1.
Ademola does not explicitly disclose, however Kaluzny further discloses:
The computer-implemented method of Claim 1, further comprising receiving a target exposure limit based on a subject's profile (Kaluzny at [pg. 3, para. 3] teaches to determine the level of contamination to the pollutant (s), the process takes into consideration not only the position of the individual (in the choice of air quality data), but also his profile. Indeed, energy expenditure, which is used as a basis for calculating the respiratory rate, varies according to the profile of the individual (age, weight, male or female ...)).

REGARDING CLAIM 8
Ademola and Kaluzny disclose the limitation of claim 1.
Ademola does not explicitly disclose, however Kaluzny further discloses:
The computer-implemented method of Claim 1, wherein the target exposure limit is based on a subject's occupation or athletic activity (Kaluzny at [pg. 3, para. 5] teaches the determination method further comprises, when the individual has an activity, a step of recognizing the type of activity, using at least the first inertial sensor. The calculation of energy expenditure is then a function of the type of activity recognized. This preferential mode of implementation makes it possible to be more precise in the calculation of the energy expenditure, and therefore in the calculation of the level of contamination to the pollutant).

REGARDING CLAIM 9 
Claim 9 is analogous to Claim 1 thus Claim 9 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 1.

REGARDING CLAIM 10 
Claim 10 is analogous to Claim 2 thus Claim 10 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 2.

REGARDING CLAIM 12 
Claim 12 is analogous to Claim 4 thus Claim 12 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 4.

REGARDING CLAIM 13 
Claim 13 is analogous to Claim 5 thus Claim 13 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 5.

REGARDING CLAIM 14 
Claim 14 is analogous to Claim 6 thus Claim 14 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 6.

REGARDING CLAIM 15 
Claim 15 is analogous to Claim 7 thus Claim 15 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 7.

REGARDING CLAIM 16 
Claim 16 is analogous to Claim 8 thus Claim 16 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 8.

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ademola (US 2015/0045631), in view of Kaluzny (FR 3046345 A1) and in further view of Fastert (KR 20150110570 A).

REGARDING CLAIM 3
Ademola and Kaluzny disclose the limitation of claim 1.
Ademola and Kaluzny do not explicitly disclose, however Fastert  further discloses:
The computer-implemented method of Claim 1, wherein the pollutants to which the subject has the highest exposure are determined based on comparing the percentages of exposure amount of each pollutant to a target exposure limit for each pollutant (Fastert at [pg. 10, para. 2] teaches types of parameters that can be calculated based on electromagnetic radiation sensor measurements to represent the characteristics of an individual. For example, the homepage may be configured to display the UV exposure wheel and / or the calculated exposure percentage value. These parameters may be computed using the analysis engine of the app, for example, using a specified UVI-minute dose for each user based on the user's skin type. If a user receives a calculated 100% exposure using the app's analytics engine, the user may be at risk of harmful levels of UV radiation exposure (with the possibility of experiencing first-degree burns).).

REGARDING CLAIM 11 
Claim 11 is  analogous to Claim 3 thus Claim 11 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 3.

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the methods of Ademola and Kaluzny to incorporate the methd of determining pollutants to which the subject has the highest exposure as taught by Fastert , with the motivation of reducing the risk of skin cancer by preventing overexposure to UV radiation. (Fastert  at [pg. 2, para. 3]).

Response to Arguments
Rejection under 35 U.S.C. § 112(b) and 112f interpretation
Regarding the indefinite rejection of claims 17-24 and the 112f interpretation, the Applicant has canceled the claims rendering the interpretation and associated rejection moot. 

Rejection under 35 U.S.C. § 101
Regarding the rejection of claims 1-16, the Examiner has considered the Applicant’s arguments, but does not find them persuasive. Applicant argues:  
According to the MPEP 2106.04,(d)(2), "a claim reciting a judicial exception is not directed to the judicial exception if it also recites additional elements demonstrating that the claim as a whole integrates the exception into a practical application. One way to demonstrate such integration is when the additional elements apply or use the recited judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition." The MPEP describes examples of "treatment" and "prophylaxis" limitations that encompass limitations that treat or prevent a disease or medical condition, including, e.g., acupuncture, administration  of medication, dialysis, organ  transplants, phototherapy, physiotherapy, radiation therapy, surgery, and the like.
Regarding 1, The Examiner respectfully disagrees. The claims do not effect a particular treatment or prophylaxis for a disease or medical condition. The claims recite determining pollutant exposure amount, determining a target exposure limit, determining pollutants to which the subject has the highest exposure, determining damage to skin or hair, and providing at least one skin or hair care product recommendation. In order to qualify as a "treatment" or "prophylaxis", the claim limitation must affirmatively recite an action that effects a particular treatment or prophylaxis for a disease or medical condition. An example of such a limitation is a step of "administering amazonic acid to a patient" or a step of "administering a course of plasmapheresis to a patient." If the limitation does not actually provide a treatment or prophylaxis, e.g., it is merely an intended use of the claimed invention or a field of use limitation, then it cannot integrate a judicial exception under the "treatment or prophylaxis" consideration. For example, a step of " providing at least one skin or hair care product recommendation" is not a positive limitation because it does not require that the product actually be used by or on the patient.

Rejection under 35 U.S.C. § 103
Regarding the rejection of claims 1-16, the Examiner has considered the Applicant’s arguments, but does not find them persuasive. Applicant argues:  
Claims 1 and 9 recite the damage sought to be remedied is selected from dry skin, scalp irritation, and weak hair. Ademola does not specifically disclose linking the highest exposure of a pollutant to a specific damage nor a recommendation to treat the specific damage from the list. Furthermore, there is no reason that the Ademola could or should is able to determine pollutant exposure to a specific condition.
Regarding 2, The Examiner respectfully disagrees. Ademola teaches at [0059] teaches the App and software may provide the customers a report on conditions affecting the skin (interpreted by examiner as determining damage to skin or hair caused by the pollutants), such as pollution (interpreted by examiner as the pollutants of Kaluzny that have the highest exposure). Ademola also teaches recommending treatments and advisors to improve skin and scalp health. [0048] teaches skins conditions including eczema, psoriasis (interpreted as dry skin and scalp irritation damage). At [0065] teaches the invention is equally applicable to hair care, hair health, hair care product(s) and [0024] teaches providing appropriate hair care treatments based on condition of hair (the examiner interprets weak hair as a condition). Given the broadest reasonable interpretation, the cited references in combination teach the claimed feature. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIZA TONY KANAAN whose telephone number is (571)272-4664. The examiner can normally be reached on Mon-Thu 7:30am-5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 5712726773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/LIZA TONY KANAAN/Examiner, Art Unit 3626           

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626